Third District Court of Appeal
                               State of Florida

                      Opinion filed December 29, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D21-1717
                      Lower Tribunal No. F75-2374A
                          ________________


                            Richard Cravero,
                                  Appellant,

                                     vs.

                         The State of Florida,
                                  Appellee.



      An Appeal under Florida Rule of Appellate Procedure 9.141(b)(2) from
the Circuit Court for Miami-Dade County, Joseph Perkins, Judge.

     Richard Cravero, in proper person.

      Ashley Moody, Attorney General, and Christina L. Dominguez,
Assistant Attorney General, for appellee.


Before LOGUE, SCALES, and LINDSEY, JJ.

     PER CURIAM.

     Affirmed.